802 F.2d 459
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GLENN L. SMITH, Petitionerv.SAGINAW MINING COMPANY, Respondent,Director, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Party-In-Interest.
No. 85-3527.
United States Court of Appeals, Sixth Circuit.
Aug. 14, 1986.

BEFORE:  KENNEDY, WELLFORD, and BOGGS, Circuit Judges.
PER CURIAM.


1
On December 14, 1976, the Petitioner, Glenn L. Smith, filed with the Department of Labor a claim for benefits under the Black Lung Benefits Act ("the Act"), 30 U.S.C. Sec.  901, et seq.    When the Department of Labor denied Smith's claim initially and upon reconsideration, Smith sought review from an Administrative Law Judge ("ALJ").  The ALJ held that Smith was entitled to benefits, specifically finding:  that an x-ray of Smith's lungs "establishes the existence of pneumoconiosis within the claimant's lungs and invokes the interim presumption [of total disability] under [20 C.F.R.] Sec.  727.203(a)(1)," and that Smith's employer, Saginaw Mining Company ("Saginaw") had failed to rebut that interim presumption.  20 C.F.R. Sec.  727.203(b)(1-4).


2
Saginaw appealed from the ALJ's Decision and Order to the Benefits Review Board.  On May 17, 1985, the Benefits Review Board reversed the ALJ's Decision and Order, finding that the ALJ "erred by failing to find that the interim presumption was rebutted as a matter of law pursuant to [20 C.F.R. Sec.  727.303](b)(2)."    Smith now directly appeals to this court from the adverse decision of the Benefits Review Board.


3
We agree with the Benefits Review Board that the ALJ erred as a matter of law on this issue, and we adopt the rationale set forth in the Board's Decision and Order.  Accordingly, the Board's decision to reverse the ALJ is AFFIRMED.